FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 December 29, 2015 Filed Via EDGAR (CIK # 0001109441) Securities and Exchange Commission treet NE Washington, DC 20549 RE: Franklin Floating Rate Master Trust (Registrant) File No. 811-09869 Ladies/Gentlemen: On behalf of Franklin Middle Tier Floating Rate Fund and Franklin Lower Tier Floating Rate Fund, each a series of the above-referenced Registrant, submitted herewith under the EDGAR system, please find Post-Effective Amendment No. 25 to the Registrant's Registration Statement on Form N-1A (Amendment), which is being filed under the Investment Company Act of 1940, as amended (1940 Act) pursuant to Rule 8b-15 under the 1940 Act. The Amendment is being filed to amend the Part A and Part B of the Funds’ offering circular to reflect shareholder approval of a change in each Fund’s status as a diversified fund to a non-diversified fund under the 1940 Act. The shares of the Funds are not registered under the Securities Act of 1933, as amended (1933 Act), because each Fund issues its shares only in private placement transactions that do not involve a public offering within the meaning of Section 4(2) of the 1933 Act. Shares of the Funds are sold only to “accredited investors,” as defined in Regulation D under the 1933 Act. This Amendment is not offering to sell, or soliciting any offer to buy, any security to the public within the meaning of the 1933 Act. Please direct any comments or questions regarding this filing to Kristin H. Ives at (215) 564-8037 or Amy C.
